IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs October 15, 2008

                  STATE OF TENNESSEE v. JASON L. HOBACK

                  Direct Appeal from the Circuit Court for Franklin County
                          No. 17385    Thomas W. Graham, Judge



                  No. M2008-00581-CCA-R3-CD - Filed December 16, 2008


The defendant, Jason L. Hoback, was convicted in the Franklin County Circuit Court of driving on
a revoked license, third offense, a Class A misdemeanor, and a violation of the seatbelt law, a Class
C misdemeanor. He was subsequently sentenced to eleven months and twenty-nine days, with five
months to be served in the county jail, for the driving on a revoked license conviction and was fined
for the seatbelt violation. On appeal, the defendant raises the single issue of sufficiency of the
evidence. Following review, the judgments of conviction are affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JERRY L. SMITH and
ROBERT W. WEDEMEYER , JJ., joined.

Philip A. Condra, District Public Defender, and Robert G. Morgan, Assistant Public Defender, for
the appellant, Jason L. Hoback.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney General;
James Michael Taylor, District Attorney General; and William Copeland and Steven M. Blount,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                                       Factual Background

        Shortly after 1:00 p.m., Officer Stacy Shrum of the Winchester Police Department was
traveling south on Cowan Highway when he observed that the driver of a Jeep Cherokee, traveling
northbound, was not wearing a seat belt. At the time the two vehicles passed, only a turn lane
separated them, as both vehicles were operating in the left lane of their respective traffic flows. He
observed the driver and at least one male passenger inside the vehicle. Officer Shrum turned his
vehicle around in order to initiate a traffic stop of the Jeep. He acknowledged that the vehicle was
out of his sight for the short amount of time that it took for him to turn his patrol car around.
However, after Officer Shrum turned his vehicle around and entered the northbound flow of traffic,
the defendant “was already headed back his way before he turned in the Dollar General.” Officer
Shrum did not activate his blue lights prior to entering the parking lot, and he did not observe anyone
inside the Jeep switch seats as he traveled behind.

        When Officer Shrum pulled into the parking lot, he approached the Jeep and found the
defendant in the driver’s seat. The defendant was not wearing a seatbelt. When Officer Shrum
asked for the defendant’s driver’s license, the defendant informed him that his license had been
revoked. Officer Shrum subsequently contacted dispatch and confirmed that the defendant’s license
was, in fact, revoked. The defendant was then placed under arrest.

        The defendant was subsequently indicted by a Franklin County grand jury for driving on a
revoked license; driving on a revoked license, fourth offense; and violation of the seatbelt law. At
a subsequent jury trial, the State presented only the testimony of Officer Shrum and introduced a
Certificate of Status of Operator’s License, which indicated that the defendant’s license was revoked
on the date he was arrested.

       At trial, the defendant testified on his own behalf and contradicted the testimony of Officer
Shrum on numerous points. Specifically, the defendant denied that he was driving the vehicle.
According to the defendant, he and two friends, whose licenses were also revoked, were car pooling
to work. The defendant did acknowledge that he was the owner of the Jeep, but he asserted that a
passenger, Ricky Steele, had been driving. The defendant stated that the group had stopped at Dollar
General after work, and he indicated that the three passengers in the Jeep were all outside prior to
Officer Shrum’s arrival on the scene.

         After hearing the evidence presented, the jury returned verdicts of guilty with regard to
driving on a revoked license and violation of the seatbelt law. At a separate bifurcated proceeding,
the trial court found the defendant guilty of driving on a revoked license, third offense, after the State
conceded that one of the defendant’s prior convictions for driving on a revoked license was older
than ten years. At a later sentencing hearing, the court sentenced the defendant to a term of eleven
months and twenty-nine days and ordered that five months of the sentence be served in the county
jail. The court imposed a fine for the seatbelt violation. Following the denial of his motion for new
trial, the defendant filed the instant timely appeal.

                                                Analysis

         On appeal, the defendant raises the single issue of sufficiency of the evidence. Specifically,
he asserts that the evidence is insufficient because “the State’s witness was unable to positively
identify the Defendant as the driver of the vehicle until he approached it after it had stopped in a
parking lot.” In considering this issue, we apply the rule that where the sufficiency of the evidence
is challenged, the relevant question for the reviewing court is “whether, after viewing the evidence
in the light most favorable to the [State], any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.


                                                   -2-
Ct. 2781 (1979); see also Tenn. R. App. P. 13(e). Moreover, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn therefrom. State
v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). All questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of fact.
State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). This court will not reweigh or
reevaluate the evidence presented. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

       “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of the
witnesses for the State and resolves all conflicts in favor of the theory of the State.” State v. Grace,
493 S.W.2d 474, 476 (Tenn. 1973). A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt so that, on appeal, a convicted
defendant has the burden of demonstrating that the evidence is insufficient. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). These rules are applicable to findings of guilt predicated upon direct
evidence, circumstantial evidence, or a combination of both. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990).

         Although a conviction may be based entirely upon circumstantial evidence, Duchac v. State,
505 S.W.2d 237, 241 (Tenn. 1974), in such cases, the facts must be “so clearly interwoven and
connected that the finger of guilt is pointed unerringly at the Defendant and the Defendant alone.”
State v. Black, 815 S.W.2d 166, 175 (Tenn. 1991) (citing State v. Duncan , 698 S.W.2d 63 (Tenn.
1985)). However, as in the case of direct evidence, the weight to be given circumstantial evidence
and “the inferences to be drawn from such evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.” Marable
v. State, 203 Tenn. 440, 313 S.W.2d 451, 457 (Tenn. 1958) (citations omitted).          Tennessee Code
Annotated section 55-50-504 (2006) provides that a person is guilty of driving on a revoked license
when he or she “drives a motor vehicle . . . at a time when the person’s privilege to do so is
cancelled, suspended, or revoked[.]” Our seatbelt law states that “[n]o person shall operate a
passenger motor vehicle on any highway . . . in this state unless such person [is] restrained by a
safety belt at all times the vehicle is in forward motion.” T.C.A. § 55-9-603(a)(1) (2006).

      As noted, the defendant contends that the officer failed to identify him prior to the stop, thus,
making the evidence insufficient. The following is taken from the defendant’s brief:

               Both statutes require the vehicle to be in motion or operation before the
       operator can be held criminally liable. A law enforcement officer who observes a
       driver not wearing a seat belt may legally detain that driver for the suspected offense.
       State v. Beffrey, 2006 Tenn. Crim. App. LEXIS 892 (Tenn. Crim. App. Nov. 16,
       2006). . . . However, the reasonable suspicion standard necessary for an officer to
       make a constitutionally valid stop falls below the reasonable doubt needed for a
       guilty verdict. State v. Degrafenreid, 2003 Tenn. Crim. App. LEXIS 369 (Tenn.
       Crim. App. Apr. 23, 2003). . . .




                                                  -3-
From this assertion, we glean that the defendant is arguing that although Officer Strum had
reasonable suspicion to stop the car based on seeing the driver without a seat belt, this is not proof
beyond a reasonable doubt because the officer was unable to positively identify the defendant as the
driver until after the vehicle was stopped. He states that the officer “did not specifically identify the
Defendant as being in the driver’s seat until approaching it in the parking lot.” The defendant is
apparently asserting that an officer is required to know the identity of the driver of a vehicle prior
to it being stopped. This is a practical impossibility. Our traffic statutes are written in such a way
to allow an officer to effect a traffic stop upon reasonable grounds to believe that the driver of the
vehicle, whomever that person may be, has committed a traffic violation. Thus, we find no merit
to the defendant’s argument.

        After review, we conclude that evidence, viewed in the light most favorable to the State, is
more than sufficient to support the defendant’s two convictions. While there were material conflicts
in the testimony given by Officer Shrum and the defendant as to the sequence of events and the
placement of the defendant when Strum approached, all of the testimony was heard by the jury. Our
review of the evidence is not equivalent to that of the jury’s, as all questions involving the credibility
of witnesses, the weight and value given to be given to the evidence, and all factual issues are
resolved by the trier of fact, not this court. See Pappas, 754 S.W.2d at 623. The jury viewed the
witnesses in this case, heard their testimony, and observed their demeanor on the stand. It was the
jury’s prerogative to weigh the credibility of the witnesses and to resolve any conflicts in their
testimony. This court will not reweigh or reevaluate the evidence presented. Cabbage, 571 S.W.2d
at 835.

         Officer Strum testified that he passed the defendant’s Jeep on the highway and observed that
the driver was not wearing a seatbelt. Officer Strum then turned his patrol car around to initiate a
traffic stop and, according to his testimony, the vehicle was still moving on the highway when the
officer pulled back into the flow of traffic. He observed the vehicle pull into the parking lot of
Dollar General and specifically stated that he did not see any indication that persons in the vehicle
had switched places. After the vehicle stopped in the parking lot, Officer Strum approached the
vehicle and found the defendant seated in the driver’s seat, not wearing a seat belt. This testimony
more than supports the inference that the defendant was the driver of the vehicle. Moreover, the
State introduced evidence, and the defendant admitted, that his driver’s license was revoked on the
day he was arrested. Thus, we conclude that the evidence presented supports the verdicts as
rendered.

                                           CONCLUSION

        Based upon the foregoing, the judgments of conviction are affirmed.



                                                         ___________________________________
                                                           JOHN EVERETT WILLIAMS, JUDGE


                                                   -4-